DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 6/11/2014, 10/23/2014, 4/19/2016, 10/09/2019, 01/12/2020 was filed.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 5-8,12-18, 20-22, 24-26 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 6295215 (Faria) in view of US 2015/0076916 (Cheng).


  


a first path comprising a rectifier and an inverter (Fig. 3 rectifier 310, inverter 326); and 
a second path in parallel with said first path (Fig. 3 path with SCR and switching 334 is parallel to path with rectifier 310 and inverter 326);
wherein said multi-mode UPS is operable in an economy mode in which power flows from a
utility to a load through said second path (Fig. 3 utility AC input supplies power to load AC output) [Col 6 lines 35-65] (Fig, 3 rectifier 310, inverter 326) one of rectifier and said inverter is in a standby mode [Col 1 lines 50-65; Col 6 lines 1-65], upon a determination that said power is within a predefined tolerance [Col 5 lines 47-53], said one of said rectifier and said inverter operable to perform of reactive power compensation (inverter 326 of Fig. 3 delivers predominantly reactive and harmonic power components in economy mode) [Col 6 lines 35-45; Col 7 lines 20-25];
wherein said multi-mode UPS is coupled with a controller (Fig. 3 control circuit 325, voltage control circuit 322) configured to
(i)    monitor resource usage of the multi-mode UPS under one or more environmental conditions (specifications describe environmental conditions as time of day, similarly Faria teaches how the UPS monitors the usage of the power sources ie. Resources by operator) [Col 11 lines 10-15];
(ii)    determine in response to the monitored resource usage and as a function of the one or more environment conditions, an amount of power to deliver [Col 11 lines 5-25]
and

the economy mode or the normal series train mode will be used which indicates the control operation to determine the amount of power in response to the monitored usage of the power sources) [Col 8 lines 15-25, Col 11 lines 15-25].
	However, Faria does not explicitly teach while one of said rectifier and said inverter is activated and the other of said rectifier and said inverter is in standby mode. 
	However, Cheng teaches while one of said rectifier and said inverter is activated and the other of said rectifier and said inverter is in standby mode [0056-0058, 0060]. 
	It would have been obvious to one with ordinary skill in the art to have one of said rectifier and said inverter to be activated while the other is in standby in order to ensure that the auxiliary power source and/or the battery is being charged in order to reduce loss of power and to increase the efficiency of the uninterruptible power supply system. 

Examiner’s NOTE: the claim limitation reads “at least ONE of DC voltage regulation, reactive power compensation, and active damping”, therefore, only one from the list of DC voltage regulation, reactive power compensation and active damping is considered for purposes of examination. In this case, reactive power compensation was the “at least one” function to perform.

Regarding claim 2, Faria and Cheng teaches claim 1. 
However, Faria does not teach wherein in the economy mode, said rectifier is activated and said inverter is in the standby mode. 

It would have been obvious to one with ordinary skill in the art to have one of said rectifier and said inverter to be activated while the other is in standby in order to ensure that the auxiliary power source and/or the battery is being charged in order to reduce loss of power and to increase the efficiency of the uninterruptible power supply system.


Regarding claim 5 , Faria teaches wherein said first path further comprises a battery electrically coupled in parallel with said inverter, and wherein, in the economy mode, power flows through said rectifier to recharge said battery [Col 10 lines 20-60] (Fig. 3 battery 370).

Regarding claim 6, Faria teaches second path comprises a semiconductor switching module (Fig. 3 switching circuit 360).

Regarding claim 7, Faria teaches wherein said controller (Fig. 3 control circuit 325, voltage control circuit 322) is further configured to control whether said multi-mode UPS operates in the economy mode [Col 6 lines 35-65].

Regarding claim 8, Faria teaches power system (Fig. 3) comprising: a utility (Fig. 3 AC input); a load (Fig. 3 AC output); and


a first path comprising a rectifier and an inverter (Fig. 3 rectifier 310, inverter 326); and 
a second path in parallel with said first path (Fig. 3 path with SCR and switching 334 is parallel to path with rectifier 310 and inverter 326),
wherein said at least one multi-mode UPS is operable in an economy mode in which power flows from said utility to said load through said second path while one of said rectifier and said inverter is in standby mode (Fig. 3 utility AC input supplies power to load AC output) [Col 1 lines 50-65; Col 6 lines 1-65], upon a determination that said power is within a predefined tolerance, said one of said rectifier and said inverter operable to perform at least one DC voltage regulation, reactive power compensation, and active damping [Col 4 lines 60-65; Col 5 lines 5-15; Col 6 lines 35-65; Col 8 lines 5-25], and
a controller (Fig. 3 control circuit 325, voltage control circuit 322) coupled with said multi-mode UPS, said controller configured to
(i)    monitor resource usage of the multi-mode UPS under one or more environmental conditions (specifications describe environmental conditions as time of day, similarly Faria teaches how the UPS monitors the usage of the power sources ie. Resources by operator) [Col 10 lines 51-60; Col 11 lines 10-15];
(ii)    determine in response to the monitored resource usage and as a function of the one or more environment conditions, an amount of power to deliver [Col 11 lines 5-25];
and
(iii) control operation of the multi-mode UPS based on a determination of an amount of power to deliver in response to the monitored resource usage (the decision is made whether the economy 
However, Faria does not explicitly teach while one of said rectifier and said inverter is activated and the other of said rectifier and said inverter is in standby mode. 
	However, Cheng teaches while one of said rectifier and said inverter is activated and the other of said rectifier and said inverter is in standby mode [0056-0058, 0060]. 
	It would have been obvious to one with ordinary skill in the art to have one of said rectifier and said inverter to be activated while the other is in standby in order to ensure that the auxiliary power source and/or the battery is being charged in order to reduce loss of power and to increase the efficiency of the uninterruptible power supply system. 

Examiner’s NOTE: the claim limitation reads “at least ONE of DC voltage regulation, reactive power compensation, and active damping”, therefore, only one from the list of DC voltage regulation, reactive power compensation and active damping is considered for purposes of examination. In this case, reactive power compensation was the “at least one” function to perform.

Regarding claim 12, Faria teaches power system in accordance with Claim 8, wherein said first path further comprises a battery electrically coupled in parallel with said inverter, and wherein, in the economy mode, power flows through said inverter to recharge said battery [Col 10 lines 20-60] (Fig. 3 battery 370).



Regarding claim 14, Faria teaches wherein said controller (Fig. 3 control circuit 325, voltage control circuit 322) wherein said controller further configured to control whether said at least one multi-mode UPS operates in the economy mode [Col 6 lines 15-25; lines 35-65].

Regarding claim 15, Faria teaches wherein said at least one multi-mode UPS comprises a plurality of multi-mode UPSs (fig. 3) [Col 6 lines 1-15; Col 8 lines 5-25].

Regarding claim 16, Faria method of operating a power system, said method comprising: coupling a multi-mode uninterruptible power supply (UPS) between a utility (Fig. 3 AC input) and a load (Fig. 3 AC output), wherein the multi-mode UPS includes: a first path including a rectifier and an inverter (Fig. 3 rectifier 310, inverter 326), and a second path in parallel with the first path (Fig. 3 path with SCR and switching 334 is parallel to path with rectifier 310 and inverter 326); and
operating the multi-mode UPS in an economy mode in which power flows from the utility to the load through the second path (Fig. 3 utility AC input supplies power to load AC output) [Col 1 lines 50-65; Col 6 lines 35-65]; and
the other of the rectifier and the inverter is in a standby mode [Col 1 lines 55-65; Col 6 lines 35-65; Col 8 lines 5-25], upon a determination that the power is within a predefined tolerance, the one of the rectifier and the inverter performing at least one of DC voltage regulation, reactive 
and coupling the multi-mode UPS with a controller (Fig. 3 control circuit 325, voltage control circuit 322) configured to (i) monitor resource usage of the multi-mode UPS under one or more environmental conditions (specifications describe environmental conditions as time of day, similarly Faria teaches how the UPS monitors the usage of the power sources ie. Resources by operator) [Col 10 lines 51-60; Col 11 lines 10-15] and
(ii) determine in response to the monitored resource usage and as a function of the one or more environment conditions, an amount of power to deliver [Col 11 lines 5-25];
(iii) control operation of the multi-mode UPS based on a determination of an amount of power to deliver in response to the monitored resource usage (the decision is made whether the economy mode or the normal series train mode will be used which indicates the control operation to determine the amount of power in response to the monitored usage of the power sources) [Col 10 lines 51-60; Col 11 lines 10-15].
However, Faria does not explicitly teach while one of said rectifier and said inverter is activated and the other of said rectifier and said inverter is in standby mode. 
	However, Cheng teaches while one of said rectifier and said inverter is activated and the other of said rectifier and said inverter is in standby mode [0056-0058, 0060]. 
	It would have been obvious to one with ordinary skill in the art to have one of said rectifier and said inverter to be activated while the other is in standby in order to ensure that the auxiliary power source and/or the battery is being charged in order to reduce loss of power and to increase the efficiency of the uninterruptible power supply system. 



Regarding claim 17, Faria and Cheng teaches claim 16. 
However, Faria does not teach wherein in the economy mode, said rectifier is activated and said inverter is in the standby mode. 
However, Cheng teaches wherein in the economy mode, said rectifier is activated and said inverter is in the standby mode [0058-0061]. 
It would have been obvious to one with ordinary skill in the art to have one of said rectifier and said inverter to be activated while the other is in standby in order to ensure that the auxiliary power source and/or the battery is being charged in order to reduce loss of power and to increase the efficiency of the uninterruptible power supply system.


Regarding claim 18, Faria teaches wherein operating the multi-mode UPS in an economy mode comprises operating the multi-mode UPS in an economy mode in which the inverter is activated and the rectifier is in the standby mode [Col 6 lines 50-55; Col 7 lines 10-15; Col 8 lines 5-25]. 



Regarding claim 20, Faria teaches wherein coupling a multi-mode UPS comprising coupling a multi-mode UPS that includes a battery electrically coupled in parallel with the inverter [Col 10 lines 20-60] (Fig. 3 battery 370).

Regarding claim 21, Faria and Cheng teaches claim 1. 
However, Faria does not teach wherein in the economy mode, said inverter is activated and said rectifier is in a standby mode.
	However, Cheng teaches while one of said rectifier and said inverter is activated and the other of said rectifier and said inverter is in standby mode [0056-0061]. 
	It would have been obvious to one with ordinary skill in the art to have one of said rectifier and said inverter to be activated while the other is in standby in order to ensure that the auxiliary power source and/or the battery is being charged in order to reduce loss of power and to increase the efficiency of the uninterruptible power supply system.


Regarding claim 22, Faria and Cheng teaches claim 8.
However, Faria does not teach wherein in the economy mode, said inverter is activated and said rectifier is in a standby mode.
However, Cheng teaches while one of said rectifier and said inverter is activated and the other of said rectifier and said inverter is in standby mode [0056-0061]. 
	It would have been obvious to one with ordinary skill in the art to have one of said rectifier and said inverter to be activated while the other is in standby in order to ensure that the 

Regarding claim 24, Faria teaches wherein the controller is further configured to determine whether the amount of power delivered satisfies the load [Col 7 lines 45-67; Col 8 lines 40-55]. 

Regarding claim 25, Faria teaches wherein the controller is further configured to determine whether the power delivered includes harmonics or transients [Col 4 lines 65-67; Col 5 lines 50-65; Col 6 lines 40-45]. 

Regarding claim 26, Faria teaches wherein the controller is configured to determine, based on the monitored resource usage, an amount of voltage to deliver [Col 6 lines 16-55]. 




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SWARNA N CHOWDHURI whose telephone number is (571)431-0696.  The examiner can normally be reached on Mon-Fri 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rexford Barnie can be reached on 571-272-7496.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


SWARNA N. CHOWDHURI
Examiner
Art Unit 2836



/S.N.C/Examiner, Art Unit 2836                                                                                                                                                                                                        
/REXFORD N BARNIE/Supervisory Patent Examiner, Art Unit 2836